  Case 1:20-cv-00706-DAD-EPG Document 60 Filed 06/14/21 Page 1 of 2


JEAN E. WILLIAMS, Acting Assistant Attorney General
Environment & Natural Resources Division
DAVID W. GEHLERT, Trial Attorney
Natural Resources Section
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 598-9032
Facsimile: (202) 305-0506
Email: david.gehlert@usdoj.gov

Attorneys for Federal Defendants
                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


                                                          )
  CENTER FOR BIOLOGICAL DIVERSITY, RESTORE                )
  THE DELTA, and PLANNING AND                             )
  CONSERVATION LEAGUE                                     )   No. 20-cv-00706-DAD-EPG
                                                          )
               Plaintiffs,                                )
                                                          )
         v.                                               )   FEDERAL
                                                          )   DEFENDANTS’
  UNITED STATES BUREAU OF RECLAMATION;                    )   NOTICE OF ERRATA
  DEB HAALAND, in her official capacity as Secretary of   )
  the Interior; and UNITED STATES DEPARTMENT OF           )
  THE INTERIOR,                                           )
                                                          )
              Federal Defendants,                         )
                                                          )
  CITY OF FOLSOM, CITY OF ROSEVILLE, EAST                 )
  BAY MUNICIPAL UTILITY DISTRICT, PLACER                  )
  COUNTY WATER AGENCY, et. al.,                           )
                                                          )
              Defendants.                                 )
                                                          )
                                                          )
                                                          )
       Case 1:20-cv-00706-DAD-EPG Document 60 Filed 06/14/21 Page 2 of 2


 1          Defendants United States Department of the Interior; United States Bureau of
 2   Reclamation; and Deb Haaland, Secretary of the Interior (collectively, Federal Defendants)
 3   provide notice that FEDERAL DEFENDANTS’ ANSWER TO FIRST AMENDED AND SUPPLEMENTAL
 4   COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF (ECF No. 57) contained typographical
 5   errors in paragraphs 13 and 138 which resulted in incomplete responses. A Corrected Answer
 6   providing complete responses to the allegations in those paragraphs is being filed concurrently
 7   with this Notice.
 8          Dated: June 14, 2021
 9                                 Respectfully submitted,
10                                 JEAN E. WILLIAMS
                                   Acting Assistant Attorney General
11
12                                 /s/ David W. Gehlert
                                   DAVID W. GEHLERT
13                                 Trial Attorney
                                   U.S. Department of Justice
14                                 Environment and Natural Resources Division
15
                                   Attorneys for Federal Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28


     FEDERAL DEFENDANTS’ NOTICE OF ERRATA – 20CV00706-DAD-EPG – PAGE - 1
